COURT OF APPEALS OF VIRGINIA


Present: Judges Benton, Coleman and Fitzpatrick
Argued at Richmond, Virginia


CANOVA ELECTRICAL CONTRACTING, INC.,
 and ROYAL INSURANCE COMPANY OF AMERICA
                                                OPINION BY
v.   Record Nos. 0157-96-2 and         JUDGE JAMES W. BENTON, JR.
                 0221-96-2                    JUNE 18, 1996

LMI INSURANCE COMPANY


        FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION
           Benjamin J. Trichilo (Trichilo, Bancroft,
           McGavin, Horvath & Judkins, P.C., on briefs),
           for appellants.

           William F. Karn (Cathie W. Howard; Williams &
           Pierce, on briefs), for appellee.



      These appeals arise from the commission's denial of motions

to dismiss two separate petitions for review.     Canova Electrical

Contracting, Inc. and Royal Insurance Company of America contend

that the commission erred in denying the motions to dismiss

because the commission lacked jurisdiction to consider a dispute

solely involving coverage between insurers.   For the reasons that

follow, we dismiss the appeals.

                                  I.

      The evidence proved that Canova contracted to provide

electrical contracting services for a building project in

Alexandria, Virginia.   In January 1994, Canova entered into an

agreement with Tower Electric Co., in which Tower agreed to

provide electricians to work at the building project at a rate

specified in the agreement.   Canova agreed to provide all
supervision of the electricians at the building project and

further agreed not to hire any Tower employees before one year

after completion of the building project.

     James Foley began working for Tower in May 1994.     He

sustained an injury by accident on July 10, 1994, while working

at the building project.   Foley filed a worker's compensation

claim against Tower and its insurer, LMI Insurance Co.    Later, at

Foley's request, the commission added Canova and its insurer,

Royal, to the claim as defendants.     Foley alleged that he was

working for Canova on loan from Tower at the time of the

accident.
     Carlos Real was employed by Tower in February 1994.       He

sustained an injury by accident on June 21, 1994, while working

at the building project and filed a worker's compensation claim

against Tower.   Contending that Canova was Real's statutory

employer at the time of the accident, Tower requested that Canova

be included as a defendant to the claim.    The commission granted

the request.

     Following separate evidentiary hearings on these two claims,

a deputy commissioner ruled in each case that "it was the

parties' intent that Tower employees would continue to be

employees of Tower and not the servants of Canova."    The deputy

commissioner entered awards on behalf of "Foley against Tower

Electric Co. and LMI Insurance Co." and "Real against Tower

Electric Co. and LMI Insurance Co."




                               - 2 -
     LMI filed requests for review from both decisions.     Canova

filed motions to dismiss the requests for review, alleging, in

part, that LMI was acting on its own behalf, that "no appeal has

been filed on behalf of the insured of LMI Insurance Company,

Tower Electric Company," and that "LMI Insurance Company has no

standing to file an appeal where there is an adjudication by the

commission that its insured, Tower Electric Company, is obligated

under a final Order of the commission to pay compensation

benefits."
     In denying the motions to dismiss, the commission issued

separate opinions containing identical language.    In pertinent

part, the commission ruled as follows:
          An award of the commission is at issue in the
          current proceeding because the Deputy
          Commissioner has decided which of two named
          defendant employers is responsible for the
          payment of benefits. In the present appeal,
          fundamental issues of liability are still at
          issue since a decision of the Commission is
          not final until all appeals have been
          exhausted or until the time for appeal has
          passed. As a result of this consideration
          regarding finality, there has been no final
          determination regarding the employer in the
          present matter. Therefore, the issue before
          the Commission affects the employee's
          rights. . . . [T]he matter before the
          Commission is not solely a contest between
          two compensation carriers.

                In addition, Code of Virginia § 65.2-101
             provides a definition of an employer as
             follows:

                  (i) any person, the Commonwealth or
                  any political subdivision thereof
                  and any individual, firm,
                  association or corporation, or the
                  receiver or trustee of the same, or



                                 - 3 -
                  the legal representative of a
                  deceased employer, using the
                  service of another to pay for (ii)
                  any volunteer fire company or
                  volunteer lifesaving or rescue
                  squad electing to be included and
                  maintaining coverage as an employer
                  under this title. If the employer
                  is insured, it includes his insurer
                  so far as applicable.

             (emphasis added).

             Even though LMI's Petition for Review to the
             full Commission did not name the employer,
             given the statutory inclusion of an insurer
             in the definition of employer found in
             § 65.2-101, in a workers' compensation
             proceeding, the identities of an employer and
             insurer are by their nature intertwined.
             Therefore, Tower Electric Company is
             necessarily a party to the review.


     Canova appeals to this Court from that ruling by the

commission denying Canova's motion to dismiss.

                                  II.

     The Court of Appeals of Virginia is a court of limited

jurisdiction.     West v. Commonwealth, 18 Va. App. 456, 457, 445
S.E.2d 159, 159 (1994), appeal dismissed, 249 Va. 241, 455 S.E.2d
15 (1995).    Unless a statute confers jurisdiction in this Court,

we are without power to review an appeal.     Polumbo v. Polumbo, 13
Va. App. 306, 307, 411 S.E.2d 229, 229 (1991).    Code

§ 17-116.05(2) grants this Court the authority to hear "[a]ny

final decision of the Industrial Commission of Virginia."

(Emphasis added).

     In this case, Canova and Royal appealed the commission's

denial of their motions to dismiss two companion cases.      Although



                                 - 4 -
the commission initially expressed its intent to decide the

motions to dismiss contemporaneously with its review of the

deputy commissioner's decisions upon the merits, the commission,

instead, at the request of the parties, first ruled upon the

motion to dismiss.   It overruled the motions to dismiss prior to

reviewing the merits of the deputy commissioner's opinion.

Indeed, the record contains no indication that the commission has

reviewed the merits of the case.    A decision denying a motion to

dismiss is not a final order.     See West, 249 Va. at 242-43, 455

S.E.2d at 1-2 (the denial of a motion to dismiss a criminal

charge is not a final judgment); 4 Am. Jur. 2d Appellate Review

§ 165 (1995 & Supp. 1996).   Thus, this appeal does not meet the

requirement of Code § 17-116.05(2).

     This Court may also review, however, "[a]ny interlocutory

decree or order . . . (i) granting, dissolving, or denying an

injunction or (ii) adjudicating the principles of a cause" in a

case over which this Court has jurisdiction.    Code

§ 17-116.05(4); West, 18 Va. App. at 457, 445 S.E.2d at 159,
appeal dismissed, 249 Va. at 241, 455 S.E.2d at 1.     This appeal

does not involve an injunction.    Furthermore, an order

adjudicates the principles of a cause only if it determines the

rights of the parties and affects the final order in the case.

Pinkard v. Pinkard, 12 Va. App. 848, 851, 407 S.E.2d 339, 341

(1991).
          "The [order] must determine that 'the rules
          or methods by which the rights of the parties
          are to be finally worked out have been so far


                                - 5 -
             determined that it is only necessary to apply
             those rules or methods to the facts of the
             case in order to ascertain the relative
             rights of the parties, with regard to the
             subject matter of the suit.'"


Id. (citation omitted).

     In ruling upon the motions to dismiss, the commission did

not resolve any factual or legal issues concerning the merits of

the cases.    The commission's denial of the motions will not

affect its final decision of the cases.    Except in those

instances defined by Code § 17-116.05(4), no provisions of Code
§ 17-116.05 or any other statute allow this Court to review

interlocutory appeals.    Thus, lacking jurisdiction, we dismiss

the appeals.

                                                Dismissed.




                                 - 6 -